DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is a Notice of Allowance based on application 16/988,636 filed August 8, 2020. 

Allowable Subject Matter
Claims 1-5, 7-17 & 19-22 are allowed.
The following is an examiner’s statement of reasons for allowance: Claim 1 is allowed because none of the prior art either alone or in combination discloses a method comprising: performing a cleaning operation to remove etch byproducts from the deepened first hole, wherein the cleaning operation results in lateral recesses laterally extending from a bottom portion of the deepened first hole into the etch stop layer; depositing a first diffusion barrier layer into the deepened first hole until the lateral recesses are overfilled; depositing a second diffusion barrier layer over the first diffusion barrier layer; removing a horizontal portion of the second diffusion barrier layer to expose a horizontal portion of the first diffusion barrier layer, while leaving a vertical portion of the second diffusion barrier layer on a vertical portion of the first diffusion barrier layer; and depositing one or more conductive layers over the second diffusion barrier layer, in combination with the other limitations of claim 1. Claims 2-5, & 7-10 are also allowed based on their dependency from claim 1. 

Claim 17 is allowed because none of the prior art either alone or in combination discloses a method comprising: forming a dielectric structure over a non-insulator structure, wherein the dielectric structure comprises an etch stop layer and a dielectric layer over the etch stop layer; forming a hole extending through the dielectric structure to the non-insulator structure, wherein the hole has a footing region, and a topmost position of the footing region of the hole is lower than an interface between the dielectric layer and the etch stop layer, in combination with the other limitations of claim 17. Claims 19-22 are also allowed based on their dependency from claim 17.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yoo (US Patent 6,476,489)
Lee (US Patent 6,800,549)
Tsai (Pre-Grant Publication 2007/0040188)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON C FOX whose telephone number is (571)270-5016.  The examiner can normally be reached on M-F 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/BRANDON C FOX/Examiner, Art Unit 2818                                                                                                                                                                                                        


/DAVID VU/Primary Examiner, Art Unit 2818